EXHIBIT 10.1

STOCK PURCHASE AGREEMENT

        This Agreement is made this 27th day of July, 2004, by and between
Hershey Trust Company, a Pennsylvania corporation with its principal office
located at 100 Mansion Road East, Hershey, Pennsylvania, as Trustee of the
Milton Hershey School Trust (the “Trust”), and Hershey Foods Corporation, a
Delaware corporation with its principal office located at 100 Crystal A Drive,
Hershey, Pennsylvania (the “Corporation”).

        The Trust has offered to sell to the Corporation 11,281,589 shares of
Common Stock, $1.00 par value per share, of the Corporation (the “Common Stock”)
for an aggregate price of $500,000,025. The Corporation has agreed to make the
repurchase on the following terms and conditions. For clarity, this Agreement
does not relate to the Corporation’s Class B Common Stock, $1.00 par value per
share.

        In order to accomplish this transaction, the parties, each intending to
be legally bound by execution of this Agreement, hereby agree as follows:

    1.        Sale and Purchase of Shares. The Trust hereby agrees to sell to
the Corporation, and the Corporation hereby agrees to purchase from the Trust,
11,281,589 shares of Common Stock on the terms and conditions provided below.

    2.        Purchase Price. The purchase price per share of the Common Stock
to be sold and purchased hereunder shall be $44.32 for an aggregate purchase
price of $500,000,025.

    3.        Closing. The sale and purchase of the Common Stock shall be
effective on July 27, 2004 (the “Closing”). Payment by wire transfer shall be
made as soon as practicable on July 28, 2004. As soon as practicable on July 28,
2004, the Trust shall deliver to the Corporation a duly executed stock power for
11,281,589 shares of Common Stock and a certificate of incumbency for the
officer or officers who executed the stock power.

    4.        Condition to Closing. The Office of the Attorney General of the
Commonwealth of Pennsylvania shall have approved in writing in form satisfactory
to both parties the transaction.

    5.        Representations of the Trust. The Trust warrants and represents to
the Corporation as of the date hereof and at the time of the Closing that:

                (a)         Corporate Existence and Authority. Hershey Trust
Company (i) is a corporation duly organized, presently subsisting and in good
standing under the laws of the Commonwealth of Pennsylvania; (ii) has all
requisite corporate power to execute, deliver and perform this Agreement; (iii)
has taken or caused to be taken all necessary corporate and fiduciary action to
authorize the execution, delivery and performance of this Agreement; and
(iv) has received all required governmental consents to execute, deliver and
perform this Agreement.

--------------------------------------------------------------------------------

               (b)        No Conflict. The execution and delivery of this
Agreement by Hershey Trust Company does not, and the consummation of the
transaction contemplated hereby, will not violate, conflict with or constitute a
default under (i) its articles of incorporation or by-laws; (ii) the Deed of
Trust of November 15, 1909, Milton S. and Catherine S. Hershey, settlors;
(iii) any material agreement, indenture or other instrument to which it is a
party or by which it is bound; or (iv) any material law, regulation, order,
judgment or decree applicable to it.

               (c)        Validity and Enforceability. This Agreement has been
duly executed and delivered by the Trust and is a valid and binding agreement of
the Trust enforceable against it in accordance with its terms, except as may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other laws affecting the enforcement of creditors’
rights generally, and by general principles of equity.

               (d)        Common Stock. The Trust is the owner of all of the
shares of Common Stock being sold and delivered by the Trust hereunder, and it
will deliver to the Corporation, good and valid title to the Common Stock free
and clear of any liens, claims related to title, restrictions, security
interests and encumbrances of any kind (including, without limitation, any
agreement, arrangements or understanding affecting transfer or voting of such
shares of Common Stock).

    6.        Representations of the Corporation. The Corporation warrants and
represents to the Trust as of the date hereof that:

               (a)        Corporate Existence and Authority. The Corporation (i)
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware; (ii) has all requisite corporate power to
execute, deliver and perform this Agreement; and (iii) has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Agreement.

               (b)        No Conflict. The execution and delivery of this
Agreement does not, and the consummation of the transaction contemplated hereby,
will not violate, conflict with or constitute a default under (i) the
Corporation’s Restated Certificate of Incorporation or by-laws; (ii) any
material agreement, indenture or other instrument to which the Corporation is a
party or by which the Corporation is bound; or (iii) any material law,
regulation, order, judgment or decree applicable to the Corporation.

               (c)        Validity and Enforceability. This Agreement has been
duly executed and delivered by the Corporation and is a valid and binding
agreement of the Corporation enforceable against it in accordance with its
terms, except as may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other laws affecting the
enforcement of creditors’ rights generally, and by general principles of equity.

    7.        Additional Provisions. The parties further agree as follows:

               (a)        This Agreement shall be binding upon and inure to the
benefit of the parties hereto, and their respective successors and assigns;
provided, however, that this Agreement may not be assigned.

--------------------------------------------------------------------------------

               (b)        This Agreement shall be construed in accordance with
the laws of the State of Delaware with respect to matters of corporate law and
otherwise under the laws of the Commonwealth of Pennsylvania.

               (c)        This Agreement constitutes the entire agreement of the
parties with regard to the sale and purchase of the shares of Common Stock
provided for herein (any prior or contemporaneous undertakings or agreements
being superseded hereby and merged herein) and may not be amended in any way
except by an instrument executed by both parties.

               (d)        The representations and warranties contained in this
Agreement shall survive the Closing.

               (e)        No brokerage fees or commissions will be payable as a
result of the consummation of the transaction contemplated by this Agreement.

               (f)        Each party shall bear its own expenses and costs,
including those of any advisors, relating to the performance of this Agreement.

               (g)        Each party hereto agrees to execute and deliver to the
other party such other documents and to do such other acts or things, upon the
reasonable request of the other party, for the purpose of carrying out the
intent of this Agreement.

        IN WITNESS WHEREOF, the parties by their authorized representatives have
executed this Agreement.

HERSHEY FOODS CORPORATION         By:    /s/ Richard H. Lenny  
                                                      Richard H. Lenny        
   Chairman, President and Chief Executive Officer  



HERSHEY TRUST COMPANY,
AS TRUSTEE OF THE
MILTON HERSHEY SCHOOL TRUST                     By:    /s/ Robert C. Vowler  
                                                       Robert C. Vowler 
          President and Chief Executive Officer 